                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                    FLORENCE DIVISION

BRONSON SHELLEY #353229,            )                Civil Action No. 4:18-cv-2229-JFA-TER
                                    )
                   Plaintiff,       )
                                    )
                -vs-                )
                                    )                              ORDER
                                    )
BRYAN P. STIRLING and J. MICHAEL )
BROWN,                              )
                                    )
                   Defendants.      )
___________________________________ )

       Plaintiff, who is proceeding pro se, brings this action pursuant to 42 U.S.C. § 1983, alleging

violations of the First Amendment and the Religious Land Use and Institutionalized Persons Act

(RLUIPA), 42 U.S.C. §§ 2000cc et seq. Presently before the court are Plaintiff’s Motions to Compel

(ECF Nos. 37, 60) and Motion to Quash Subpoena (ECF No. 46).1 All pretrial proceedings in this

case were referred to the undersigned pursuant to the provisions of 28 U.S.C. § 636(b)(1)(A) and (B)

and Local Rule 73.02(B)(2)(d), DSC.

       In his motions to compel, Plaintiff seeks an order compelling Defendants to respond to his

discovery requests. At the time the first motion was filed, discovery was stayed. After the stay was

lifted and Plaintiff filed a second motion to compel, Defendants served Plaintiff with their responses

to his discovery requests. Plaintiff has not argued that Defendants responses are insufficient.

Accordingly, the Motions to Compel (ECF Nos. 37, 60) are MOOT.

       In his motion to quash subpoena, Plaintiff seeks to quash subpoenas served by Defendants




       1
      Other motions are pending and will be addressed by separate Order or Report and
Recommendation.
on the Sheriff Al Cannon Detention Center and the Colleton County Detention Center for documents

and records pertaining to him.2 Plaintiff did not attach a copy of the subpoenas at issue to his

motion. Although he asserts that “his records regarding his criminal case and other personal

documents and information” are not relevant to this action, because he has not attached a copy of the

subpoenas, the court cannot review them to determine whether Plaintiff’s requested relief is

appropriate. Federal Rule of Civil Procedure 45(d)(3)(A) provides the circumstances under which

a subpoena should be quashed, and the party moving to quash has the burden of proving he is

entitled to such relief. Virginia Dep’t of Corr. v. Jordan, 921 F.3d 180, 189 n.2 (4th Cir.), cert.

denied, 140 S. Ct. 672 (2019) (citing Wiwa v. Royal Dutch Petroleum Co., 392 F.3d 812, 818 (5th

Cir. 2004)). Plaintiff has failed to meet his burden, and, thus, his Motion to Quash (ECF No. 46) is

DENIED.

       For the reasons set forth above, Plaintiff’s Motions to Compel (ECF Nos. 37, 60) are MOOT

and his Motion to Quash (ECF No. 46) is DENIED.

       IT IS SO ORDERED.

                                                      s/Thomas E. Rogers, III
                                                      Thomas E. Rogers, III
                                                      United States Magistrate Judge
March 4, 2020
Florence, South Carolina




       2
         “Ordinarily, a party does not have standing to challenge a subpoena issued to a nonparty
unless the party claims some personal right or privilege in the information sought by the
subpoena.” United States v. Idema, 118 Fed.Appx. 740, 744 (4th Cir.2005).
